DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan (2010/0028705).
Regarding claim 1, Keegan discloses a  method of joining dissimilar metal parts without welding, comprising the steps of: (a) providing a first part 30 having a first alloy composition; (b) providing a second part 32 having a second alloy composition different from the first part; (c) connecting a containment structure 42, 34 to the first part, the containment structure having first and second spaced-apart sleeves 42, 34, the first and second sleeves creating a channel therebetween to receive a powder having a third alloy composition that is compatible with both the first alloy composition and the second alloy composition therein, (d) pouring the powder into the channel of the containment structure such that the powder is in contact with the first part; (e) positioning a portion of the second part in the containment structure such that the second part compresses the powder between the first and second parts; and (f) performing hot isostatic pressing (HIP) to consolidate the powder and join the first and second parts together (paragraphs 0022-0034, figure 3). 
Keegan does not disclose that the channel formed by first and second sleeves have a width equal to a thickness of a wall of the first and second part.  Keegan discloses that the container 34 has a larger diameter and then after HIP, the parts 34 and 42 are removed and the preform is machined (paragraphs 0022-0023).  While Keegan only shows a container that is larger, Keegan also does not teach away from having a container that is smaller (as claimed).  While Keegan does not disclose having a channel thickness equal thickness of a wall of the first or second part, it would have been obvious to make the sleeves have so that the channel does have a thickness equal to the thickness of the parts so that it would use less (powder) material which would save on material costs and would require less machining which would save on production time and production costs. 
 Regarding claim 2, Keegan discloses that the first and second spaced-apart sleeves 42, 34 are parallel to each other (figure 3).  
Regarding claim 3, Keegan discloses including the step of connecting the containment structure to the second part (figure 3, paragraphs 0022-0036).  
-8-1036/250US
Regarding claim 4, Keegan discloses including the step of removing the containment structure after performing HIP (paragraph 0023).  
Regarding claim 5, Keegan discloses using an Inconel metal 625 (niobium-bearing nickel alloy) (paragraphs 0028-0034).   

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2011/0194663) view of Keegan (2010/0028705).
Regarding claim 6, Hori discloses a method of joining a nozzle 20 to a safe end 21 (paragraph 0043).  Hori does not specifically disclose the process of joining the safe end to the nozzle as claimed. However, Keegan discloses a method of joining dissimilar metals without welding, comprising the steps of (a) providing a first part 30 having a first alloy composition; (b) providing second part 32 having a second alloy composition different from the nozzle; (c) connecting and sealing a containment structure 42, 34 to the nozzle, the containment structure having first and second spaced-apart sleeves, 42, 34, the first and second sleeves creating a channel therebetween to receive a powder therein, (d) pouring the powder into the channel of the containment structure such that the powder is in contact with the second part, wherein the powder is a Niobium (Nb)-bearing nickel- based alloy powder; (e) positioning a portion of the first part in the containment structure such that the safe end compresses the powder between the first and second part and connecting and sealing the first part to the containment structure to form a complete assembly; and (f) placing the complete assembly in a high pressure containment vessel and performing hot isostatic pressing (HIP) to consolidate the powder and join the first and second part together (figures 3-4, paragraphs 0022-0039).  
Keegan does not disclose that the channel formed by first and second sleeves have a width equal to a thickness of a wall of the first and second part.  Keegan discloses that the container 34 has a larger diameter and then after HIP, the parts 34 and 42 are removed and the preform is machined (paragraphs 0022-0023).  While Keegan only shows a container that is larger, Keegan also does not teach away from having a container that is smaller (as claimed).  While Keegan does not disclose having a channel thickness equal thickness of a wall of the first or second part, it would have been obvious to make the sleeves have so that the channel does have a thickness equal to the thickness of the parts so that it would use less (powder) material which would save on material costs and would require less machining which would save on production time and production costs. 
To one skilled in the art at the time of the invention it would have been obvious to replace the known welding process of Hori with another known joining process as taught by Keegan as it helps prevent damage caused by thermal expansion in the joint that could be created during welding. 
Regarding claim 7, Keegan discloses including the step of pulling a vacuum on the complete assembly (paragraph 0023).  
Regarding claim 8, since there is a vacuum applied to the container in Keegan, there would have to be an access port connected to the containment structure is used to pull the vacuum.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori et al. (2011/0194663) view of Keegan (2010/0028705) as applied to claim 11 above and further in view of Pandey (2011/0088510).
-9-1036/250US
RegarrRegarding claim 9, Keegan does not specifically disclose including the step of crimping and sealing the access port shut after pulling the vacuum.  However, Pandey discloses a process of hot isostatic pressing of powder wherein after the vacuum is applied, crimping and welding shut the vacuum line (paragraph 0114). To one skilled in the art at the time of the invention it would have been obvious to crimp and weld the vacuum line shut to prevent the air from entering the area which would prevent a strong connection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,298,774. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose methods to eliminate dissimilar metal welds with similar structures and similar method steps.

Allowable Subject Matter
Claims 10-15 would be indicated allowable if the obvious-type double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735